              Case 4:16-cv-03994-JST Document 260 Filed 09/16/19 Page 1 of 4


     Chiharu Sekino (SBN 306589)
 1   Jaclyn Reinhart (SBN 317622)
     SHEPHERD FINKELMAN MILLER
 2    & SHAH, LLP
     1230 Columbia St., Ste. 1140
 3   San Diego, CA 92101
     Telephone: (619) 235-2416
 4   Facsimile: (866) 300-7367
     Email: csekino@sfmslaw.com
 5          jreinhart@sfmslaw.com

 6   Attorneys for Plaintiff, the Plan,
     and the Class
 7
     [Additional Counsel Listed On Signature Page]
 8

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
11
     MARIA KARLA TERRAZA, individually and             Case No. 3:16-cv-03994-JST
12   on behalf of the SAFEWAY 401(k) Plan,
13                              Plaintiff,             NOTICE OF ERRATA RE EXHIBIT 1 OF
                                                       DECLARATION OF CHIHARU G.
14          vs.                                        SEKINO IN SUPPORT OF PLAINTIFFS'
                                                       UNOPPOSED MOTION FOR
15   SAFEWAY INC., et al.,                             PRELIMINARY APPROVAL OF
                                                       SETTLEMENT AND APPROVAL OF
16                              Defendants.            CLASS NOTICE
17                                                     Date: October 30, 2019
                                                       Time: 2:00 p.m.
18                                                     Judge: Hon. Jon Tigar
19

20

21

22

23

24

25

26

27

28
     NOTICE OF ERRATA RE EXHIBIT 1 OF DECLARATION OF CHIHARU G. SEKINO IN SUPPORT OF
     PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AND APPROVAL
     OF CLASS NOTICE
     CASE NO: 3:16-CV-03994 JST                  -1-
              Case 4:16-cv-03994-JST Document 260 Filed 09/16/19 Page 2 of 4



 1   TO THE HONORABLE JON S. TIGAR, PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that on September 13, 2019, Plaintiff Maria Karla Terraza

 3   (“Plaintiff”) filed with the Court a Declaration of Chiharu G. Sekino in Support of Plaintiffs’

 4   Unopposed Motion for Preliminary Approval of Settlement and Approval of Class Notice

 5   (“Sekino Decl.”) with Exhibits 1-4 (Dkt. 259-1). Within Exhibit 1 of the Sekino Decl. (Dkt.

 6   259-2), there were 4 Exhibits:

 7          Exhibit A – [Proposed] Final Approval Order;
 8          Exhibit B-1 – [Proposed] Long Form Notice;
            Exhibit B-2 – [Proposed] Summary Notice;
 9          Exhibit C – [Proposed] Plan of Allocation; and
            Exhibit D – [Proposed] Preliminary Approval Order.
10
     Plaintiff inadvertently attached a draft version of Exhibit B-2 (the [Proposed] Summary
11
     Notice) to Exhibit 1 of the Sekino Decl., rather than the final version of Exhibit B-2. See pp. 52-
12
     55 of Dkt. 259-2. Accordingly, the corrected Exhibit 1 (with the corrected Exhibit B-2) to the
13
     Sekino Decl. is attached hereto as Exhibit A.
14
     Dated: September 16, 2019                       /s/ Chiharu Sekino
15                                                   Chiharu Sekino
                                                     Jaclyn Reinhart
16                                                   SHEPHERD FINKELMAN MILLER
                                                      & SHAH, LLP
17                                                   1230 Columbia St., Ste 1140
                                                     San Diego, CA 92101
18                                                   Telephone: (619) 235-2416
                                                     Facsimile: (866) 300-7367
19                                                   Email: csekino@sfmslaw.com
                                                             jreinhart@sfmslaw.com
20
                                                     James E. Miller
21                                                   Laurie Rubinow
                                                     SHEPHERD FINKELMAN MILLER
22                                                    & SHAH, LLP
                                                     65 Main Street
23                                                   Chester, CT 06412
                                                     Telephone: (860) 526-1100
24                                                   Facsimile: (866) 300-7367
                                                     Email: jmiller@sfmslaw.com
25                                                          lrubinow@sfmslaw.com
                                                     Ronald S. Kravitz
26                                                   Kolin C. Tang
                                                     SHEPHERD FINKELMAN MILLER
27

28
     NOTICE OF ERRATA RE EXHIBIT 1 OF DECLARATION OF CHIHARU G. SEKINO IN SUPPORT OF
     PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AND APPROVAL
     OF CLASS NOTICE
     CASE NO: 3:16-CV-03994 JST                       -2-
            Case 4:16-cv-03994-JST Document 260 Filed 09/16/19 Page 3 of 4


                                          & SHAH, LLP
 1                                       201 Filbert Street | Suite 201
                                         San Francisco, CA 94133
 2                                       Telephone: (415) 429-5272
                                         Facsimile: (866) 300-7367
 3                                       Email: rkravitz@sfmslaw.com
                                                ktang@sfmslaw.com
 4
                                         James C. Shah
 5                                       Michael P. Ols
                                         SHEPHERD FINKELMAN MILLER
 6                                        & SHAH, LLP
                                         35 East State Street
 7                                       Media, PA 19063
                                         Telephone: (610) 891-9880
 8                                       Facsimile: (866) 300-7367
                                         Email: jshah@sfmslaw.com
 9                                              mols@sfmslaw.com

10                                       Monique Olivier
                                         Katharine Chao
11                                       OLIVIER SCHREIBER & CHAO LLP
                                         201 Filbert Street | Suite 201
12                                       San Francisco, CA 94133
                                         Telephone: (415) 433-0333
13                                       Facsimile: (415) 449-6556
                                         Email: monique@osclegal.com
14                                              kathy@osclegal.com
                                         Sahag Majarian
15                                       LAW OFFICES OF SAHAG MAJARIAN
                                         18250 Ventura Blvd.
16                                       Tarzana, CA 91356
                                         Telephone: (818) 609-0807
17                                       Facsimile: (818) 609-0892
                                         Email: sahagii@aol.com
18

19                                       Attorneys for Plaintiff, the Plan, and the Class
20

21

22

23

24

25

26

27

28
     NOTICE OF ERRATA RE EXHIBIT 1 OF DECLARATION OF CHIHARU G. SEKINO IN SUPPORT OF
     PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AND APPROVAL
     OF CLASS NOTICE
     CASE NO: 3:16-CV-03994 JST            -3-
              Case 4:16-cv-03994-JST Document 260 Filed 09/16/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on September 16, 2019, I caused the foregoing to be electronically

 3   filed with the Clerk of Court using the CM/ECF system, which will send notification to all

 4   counsel of record.

 5                                               /s/ Chiharu Sekino
                                                 Chiharu Sekino
 6                                               Shepherd Finkelman Miller
                                                  & Shah, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF ERRATA RE EXHIBIT 1 OF DECLARATION OF CHIHARU G. SEKINO IN SUPPORT OF
     PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AND APPROVAL
     OF CLASS NOTICE
     CASE NO: 3:16-CV-03994 JST                     -4-
